Exhibit 10.2 OFFICER C H A N GE IN C O NT R OL SEVERANCE BENEFIT A G REE M ENT This OFFICER CHANGE IN CONTROL SEVERANCE BENEFIT AGREEMENT (the “ Agreement ”) is made and entered into effective as of September 9, 2014, (the “ Effective Date ”), by and between Sophiris Bio Inc., a British Columbia, Canada corporation (the “ Company ”), and Allison Hulme (the “ Officer ”). The Company and the Officer are hereinafter collectively referred to as the “Parties”, and individually referred to as a “Party”. RECITALS WHEREAS , the Company desires to continue to employ Officer to provide personal services to the Company in that capacity, and wishes to provide Officer with certain severance benefits in return for Officer’s services, and Officer wishes to be so employed and to receive such benefits; and WHEREAS , the Company and Officer wish to enter into this Agreement to define their mutual rights and duties with respect to Officer’s severance benefits; NOW, THEREFORE , in consideration of the mutual promises and covenants contained herein, and for other good and valuable consideration, the Parties, intending to be legally bound, agree as follows: AGREEMENT 1. EMPLOYMENT. 1.1Loyalty; At Will Employment. During the Officer’s employment by the Company, the Officer shall devote Officer’s full business energies, interest, abilities and productive time to the proper and efficient performance of Officer’s duties as an employee of the Company unless otherwise approved in writing by the Officer’s supervisor. Officer’s employment with the Company is at will and not for any specified period and may be terminated at any time, with or without Cause, by either Officer or Company, subject to the provisions of Sections 3 and 4 below. 1.2Termination of Obligations. In the event of the termination of the Officer’s employment with the Company, the Company shall have no obligation to pay Officer any base salary, bonus or other compensation or benefits, except as earned prior to the date of termination or as provided in Section 3 or for benefits due to the Officer (and/or the Officer’s dependents) under the terms of the Company’s benefit plans. To the extent permitted by applicable laws, the Company may offset any amounts Officer owes it or its subsidiaries against any amount it owes Officer pursuant to Section 3. 1.3Term. The term of this Agreement shall begin on the Effective Date and shall continue until Officer’s employment with the Company is terminated for any reason. 2. DEFINITIONS. For purposes of this Agreement, the following terms shall have the following meanings: 2.1Board. “Board” means the Board of Directors of the Company. 2.2Cause. “ Cause ” for the Company to terminate Officer’s employment shall mean:: (i) Officer’s repeated failure to satisfactorily perform his or her job duties, including but not limited to Officer’s refusal or failure to follow lawful and reasonable directions of the supervisor to whom Officer reports; (ii) Officer’s commission of an act that materially injures the business of the Company; (iii) Officer’s commission of an act constituting dishonesty, fraud, or immoral or disreputable conduct; 1. (iv) Officer’s conviction of a felony, or conviction of any crime involving moral turpitude; (v) Officer’s engaging or in any manner participating in any activity which is directly competitive with or injurious to the Company, or which violates any material provisions of this Agreement or any written agreement with the Company; or (vi) Officer’s use or intentional appropriation for Officer’s personal use or benefit of any funds, information or properties of the Company not authorized by the Company to be so used or appropriated. The determination that the termination is for Cause shall be made by the Board in its sole discretion. 2.3Change in Control. For purposes of this Agreement, “ Change in Control ” means: (i) an acquisition by any person, entity or group within the meaning of Section 13(d) or 14(d) of the Exchange Act, or any comparable successor provisions (excluding any employee benefit plan, or related trust, sponsored or maintained by the Company or subsidiary of the Company or other entity controlled by the Company) of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of securities of the Company representing more than fifty percent (50%) of the combined voting power of the Company’s then outstanding securities other than by virtue of a merger, consolidation or similar transaction. Notwithstanding the foregoing, a Change in Control shall not be deemed to occur solely because the level of ownership held by a person, entity or group exceeds the designated percentage threshold of the outstanding voting securities as a result of a repurchase or other acquisition of voting securities by the Company reducing the number of shares outstanding, provided that if a Change in Control would occur (but for the operation of this sentence) as a result of the acquisition of voting securities by the Company, and after such share acquisition, a person, entity or group becomes the owner of any additional voting securities that, assuming the repurchase or other acquisition had not occurred, increases the percentage of the then outstanding voting securities owned by such person, entity or group over the designated percentage threshold, then a Change in Control shall be deemed to occur; (ii) there is consummated a merger, consolidation, plan of arrangement or similar transaction involving (directly or indirectly) the Company and, immediately after the consummation of such merger, consolidation, plan of arrangement or similar transaction, the stockholders of the Company immediately prior thereto do not own, directly or indirectly, outstanding voting securities representing more than fifty percent (50%) of the combined outstanding voting power of the surviving entity in such merger, consolidation, plan of arrangement or similar transaction or more than fifty percent (50%) of the combined outstanding voting power of the parent of the surviving entity in such merger, consolidation, plan of arrangement or similar transaction; or (iii) there is consummated a sale or other disposition of all or substantially all of the consolidated assets of the Company and its subsidiaries, other than a sale, lease, license or other disposition of all or substantially all of the consolidated assets of the Company and its subsidiaries to an entity, more than fifty percent (50%) of the combined voting power of the voting securities of which are owned by stockholders of the Company in substantially the same proportions as their ownership of the Company immediately prior to such sale, lease, license or other disposition. 2.4Covered Period. “ Covered Period ” means the period commencing one (1) month immediately prior to a Change in Control of the Company and ending eighteen (18) months immediately following a Change in Control of the Company. 2.5Covered Termination. “ Covered Termination ” means a termination without Cause or resignation for Good Reason that occurs within the Covered Period. For such purposes, if the events giving rise to the Officer’s right to resign for Good Reason arise within the Covered Period, and the Officer’s resignation occurs not later than thirty (30) days after the expiration of the Cure Period (as defined below), such termination shall be a Covered Termination. 2.6Good Reason. “ Good Reason ” for Officer to resign employment shall mean the occurrence of any of the following events without Officer’s written consent: (i) a material reduction in Officer’s duties, authority, or responsibilities relative to the duties, authority, or responsibilities in effect immediately prior to such reduction; (ii) the relocation of Officer’s principle place of employment resulting in an increase in Officer’s one-way commuting distance from his or her residence by at least forty (40) miles; and 2. (iii) a material reduction by the Company of Officer’s base salary, by more than ten percent (10%) (unless such reduction is made pursuant to an across the board reduction generally applicable to senior executives of the Company); provided, however, that such termination by Officer shall only be deemed for Good Reason pursuant to the foregoing definition if (i) the Company is given written notice from Officer within thirty (30) days following the first occurrence of the condition that he or she considers to constitute Good Reason, describing the condition, and the Company fails to satisfactorily remedy such condition within thirty (30) days following such written notice (the “ Cure Period ”), and (ii) Officer resigns employment and service from all positions Officer holds with the Company effective no later than thirty (30) days following the end of the Cure Period. 2.7Integration. The parties acknowledge that the definition of “for Cause” contained within this Agreement may differ from the definitions of “for Cause” contained within Officer’s stock option agreement or other equity award agreements. The Parties agree that unless it is determined that Officer shall be terminated for “Cause” as defined in this Agreement, there shall be no termination for “Cause” under any of Officer’s stock option agreements or other equity award agreements. Therefore, unless otherwise expressly provided in such equity award agreement, the definition of “Cause” in this Agreement shall supersede and replace in its entirety any definition of “Cause” that may be included in Officer’s equity award agreements. 3. COMPENSATION UPON TERMINATION. 3.1Death or Disability. If the Officer’s employment with the Company is terminated as a result of death or disability, the Company shall pay to Officer, and/or Officer’s heirs, the Officer’s base salary and accrued and unused vacation benefits earned through the date of termination at the rate in effect at the time of termination, less standard deductions and withholdings, and the Company shall thereafter have no further obligations to the Officer and/or Officer’s heirs under this Agreement. 3.2With Cause or Without Good Reason. If the Officer’s employment with the Company is terminated by the Company for Cause or if the Officer terminates employment with the Company without Good Reason, the Company shall pay the Officer’s base salary and accrued and unused vacation benefits earned through the date of termination at the rate in effect at the time of termination, less standard deductions and withholdings, and the Company shall thereafter have no further obligations to the Officer under this Agreement. 3.3Without Cause or for Good Reason Termination Outside of Covered Period. In the event Officer’s employment with the Company is terminated by the Company without Cause or Officer resigns for Good Reason in each case at any time other than during the Covered Period, the Company shall pay the Officer’s base salary and accrued and unused vacation benefits earned through the date of termination at the rate in effect at the time of termination, less standard deductions and withholdings, and the Company shall thereafter have no further obligations to the Officer under this Agreement. 3.4Change in Control Related Severance Benefits. In the event that Officer’s employment with the Company is terminated in a Covered Termination, and Officer signs the Release and Waiver of Claims as set forth as Exhibit A or such other form of release as the Company may require in order to comply with applicable laws (the “ Release ”) on or within the time period set forth therein, but in no event later than forty-five (45) days after Officer’s termination date, and allows such Release to become effective in accordance with its terms, then Officer will receive the following benefits: the equivalent of eighteen (18) months of the Officer’s Base Salary (as defined below), less standard deductions and withholdings, which shall be paid in a single lump sum within five (5) days after the effective date of the Release or if later, the effective date of the Change in Control (if Officer’s termination occurs prior to the Change in Control). “Base Salary” shall mean Officer’s base pay (excluding incentive pay, premium pay, commissions, overtime, bonuses and other forms of variable compensation), at the rate in effect during the last regularly scheduled payroll period immediately preceding the date of the termination, but prior to any reduction that would give rise to the Officer’s right to resign for Good Reason. (i) If Officer is eligible for and timely elects continued group health plan coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“ COBRA ”) following Officer’s termination, the Company will pay the Officer’s COBRA group health insurance premiums for the Officer and his eligible dependents for a period of eighteen (18) months following the effective date of the Release or if later, the effective date of the Change in Control (if Officer’s termination occurs prior to the Change in Control). (the “ COBRA Payment Period ”); provided, however, that any such payments will cease (or will not commence) if Officer voluntarily enrolls in a health insurance plan offered by another employer or entity during the period in which the Company is paying such premiums or if Officer becomes ineligible for COBRA coverage prior to or during such period. Officer is required to immediately notify the Company in writing of any such enrollment in a plan offered by another employer. For purposes of this Section 3.4(ii), references to COBRA premiums shall not include any amounts payable by Officer under an Internal Revenue Code Section 125 health care reimbursement plan. 3. Notwithstanding the foregoing, if the Company determines, in its sole discretion, that the Company cannot provide the COBRA premium benefits without potentially incurring financial costs or penalties under applicable law (including, without limitation, Section 2716 of the Public Health Service Act), the Company shall in lieu thereof pay Officer a taxable cash amount, which payment shall be made regardless of whether Officer or Officer’s eligible family members elect health care continuation coverage (the “ Health Care Benefit Payment ”). The Health Care Benefit Payment shall be paid in monthly installments on the same schedule that the COBRA Premiums would otherwise have been paid to the insurer. The Health Care Benefit Payment shall be equal to the amount that the Company would have otherwise paid for COBRA insurance premiums (which amount shall be calculated based on the premium for the first month of coverage), and shall be paid until the earlier of (i) expiration of the COBRA Payment Period, or (ii) the date Officer voluntarily enrolls in a health insurance plan offered by another employer or entity. (ii) The greater of 150% of: (A) Officer’s last annual bonus amount that had been paid under the Company’s current bonus plan or any successor bonus plan (the “ Bonus Plan ”), or (B) the last annual target bonus amount that was in effect under the provisions of the Bonus Plan preceding Officer’s termination date, (such greater amount is the “ Bonus Payment ”). The Bonus Payment shall be subject to all standard deductions and withholdings and shall be paid in a single lump sum within five (5) days after the later of (A) the effective date of the Release, or (B) the effective date of the Change in Control (if Officer’s termination occurs prior to the Change in Control); and (iii)
